DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7, line 4 “a body disposed between the upper opening and the tip.” For consistency, “the tip” should be amended to recite “the tip portion”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 is indefinite for failing to disclose how the backbone core is received within the inner support piece. Line 2 recites “the inner support piece is substantially hollow” but does not disclose what is meant by “substantially hollow” or to what degree the inner support piece is considered substantially hollow as opposed to just hollow. Further, “the hollow” is not disclosed as an element in which the backbone core can be received in since the inner support piece is hollow but does not comprise a hollow. The claim may be amended to recite “The toilet brush of claim 7, wherein: the inner support piece comprises a hollow portion; and the inner support piece receives the backbone core within the hollow portion.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker (US20140331425).

Regarding claim 1, Baker discloses a toilet brush, comprising: 
a handle (Figure 2 Elements 12 and 14); 
a brush head (Figure 2 Elements 28 and 24); 
a backbone core (Figure 2 Element 20 and 50) coupled to the handle; and 
an inner support piece (Figure 2 Element 26) coupled to the backbone core (Figure 4 Inner support piece 26 is coupled to the backbone core Element 20) and to the brush head (Figure 4 Brush head Element 28 is coupled to inner support piece Element 26).

Regarding claim 2, Baker discloses the toilet brush of claim 1, further comprising a scraping feature (Figure 2 Element 28. Paragraph 0022 lines 6-8 “ In operation the brush allows a scouring action to occur using the scouring surface ( 28 ) to clean the bowl.”) disposed at a tip of the brush head (Figure 2 Element 28 is a scouring feature disposed at the tip of the brush head.”). The instant application paragraph 0028 lines 5-7 “As used herein, a "scraping feature" refers to a bristle-less portion that is designed to scrape or brush areas that may require additional detail or be dirtier than other areas.” Therefore, the scouring surface of Baker is a bristle-less portion that allows scouring action to be used to clean the bowl.

Regarding claim 4, Baker discloses the wherein the handle further comprises a vent (Figure 2 Element 42) disposed along a length of the handle (Paragraph 0020 lines 6-8 “The pull rod (34) having the ability to pass through the elongated handle (12) by a series of hollow passages (42)” The hollow passages through the handle provide a vent through the handle).

Regarding claim 7, Baker discloses the toilet brush of claim 1, wherein the inner support piece further comprises: 
an upper opening (See annotated drawing below); 
a tip portion (See annotated drawing below); and 
a body (See annotated drawing below) disposed between the upper opening and the tip (The body is disposed between the upper opening and the tip).

    PNG
    media_image1.png
    131
    443
    media_image1.png
    Greyscale


Regarding claim 8, Baker discloses the toilet brush of claim 7, wherein: 
the inner support piece comprises a hollow portion (Figure 4 Element 26 is an adsorbent sponge with a central opening. Element 26 is interpreted as having a hollow portion for having a central opening and the hollow structure of the sponge); and 
the inner support piece receives the backbone core within the hollow portion (Figure 4 Inner support piece 26 receives backbone core 20 within the hollow portion formed as the inner support piece compresses).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Chapman et al. (US20110225751 hereinafter Chapman).

Regarding claim 3, Baker discloses the toilet brush of claim 1, wherein: 
the handle further comprises an attachment area (See annotated drawing below); and 
the attachment area further comprises: 
a capturing flange (See annotated drawing below) disposed at a proximal end of the handle (Capturing flange is disposed at end of the handle nearest to the brush head); 
a central fastener (Figure 2 Element 34), wherein the central fastener extends perpendicularly downward from the capturing flange (The capturing flange extends radially and the central fastener extends axially downwards towards the brush head).
Baker fails to explicitly disclose a plurality of snap features (Figure 2 Element 44 discloses a male thread member) disposed underneath and perpendicular with respect to the capturing flange; and a central fastener disposed between the plurality of snap features (The central fastener 34 is disposed between the male thread member 44).
	
Chapman teaches a plurality of snap features (Figure 2 Element 28 is a snap fit connection. Paragraph 0015 lines 29-33 “In the present example, connector 28 and aperture 53 form a snap fit connection, but it is understood that handle 25 and base 31 can be connected via any suitable means known in the art, including cooperatively threaded male and female connectors, adhesives, sonic welding, etc.”) and a central fastener disposed between the plurality of snap features (The central fastener of Baker, as modified by Chapman, is disposed between the plurality of snap features).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baker to incorporate the teachings of Chapman to provide a plurality of snap features extending perpendicularly from the capturing flange. Doing so would allow a plurality of snap features to be used as the fastening mechanism that would allow the toilet brush to be assembled and disassembled without the user holding the brush head to allow the threads to be turned.

    PNG
    media_image2.png
    231
    680
    media_image2.png
    Greyscale


Regarding claim 5, Baker discloses the toilet brush of claim 1, wherein the backbone core further comprises: 
a core body (Figure 2 Element 20); 
a seal lip (Figure 2 Element 48); 
a central opening to receive a central fastener (Figure 2 Element 52. Paragraph 0021 lines 7-11 “The center of the cleaning head base (20) is hollow so that the pull rod (34) may pass through the adsorbent sponge (26) and connect to the top plate (50). The top plate (50) is adapted to receive a threaded end of the pull rod (34).”). Baker fails to explicitly disclose a plurality of couplings to mate with a plurality of snap features.

Chapman teaches a plurality of couplings (Figure 2 Element 53) to mate with a plurality of snap features (Figure 2 Element 53 is an aperture including an annular rim 54 to couple to the snap fit connection 28. Paragraph 0015 lines 29-33 “In the present example, connector 28 and aperture 53 form a snap fit connection, but it is understood that handle 25 and base 31 can be connected via any suitable means known in the art, including cooperatively threaded male and female connectors, adhesives, sonic welding, etc.”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baker to incorporate the teachings of Chapman to provide a plurality of coupling. Doing so would allow the backbone core to have a plurality of couplings to mate with a plurality of snap features of the handle to provide a detachable fastening mechanism to allow for the brush head to be replaced.

Regarding claim 6, Baker in view of Chapman teaches the toilet brush of claim 5, wherein the handle couples to the backbone core at the central opening (Baker Figure 2 handle 14 couples to backbone core 20 at central opening 42) and the plurality of couplings (As modified by Chapman, the toilet brush of Baker has a plurality of couplings on the backbone core to mate with a plurality of snap features at the handle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wildauer et al. (US20070089224) discloses a toilet tool generally includes a handle assembly and one or more disposable toilet tool implements such as a cleaning pad and a plunger cup. Stewart (US20160331194) discloses a toilet cleaning device comprising a handle, a head, and a plurality of outwardly projecting helical blades. Burton (US6154913) discloses a toilet brush comprises a handle, a brush head, and a flexible joint disposed between. Minkler et al. (US7386910) discloses a cleaning assembly including a disposable cleaning implement having a cleaning element mounted to a fitment having an elongated post. Belt et al. (WO0071012) discloses a cleaning tool comprises a handle and a head dimensioned to carry a similarly shaped cleaning element. Chaffee (US20170119227) discloses a cleaning tool including a handle, a cleaning head, a valve, and a locking mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723